Citation Nr: 0122848	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  94-43 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to an increased rating for anxiety reaction, 
evaluated 50 percent disabling, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter, and appellant's son-in-law


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1942 to August 
1945.  He died in February 1993.  The appellant is his widow.  
This appeal arises from an April 1993 rating action of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death and for any accrued benefits.  

A hearing was held at the RO before a hearing officer in June 
1994.  A transcript of the heading is of record.

This case was before the Board previously in October 1996 at 
which time it was Remanded for additional development.  At 
that time, the Board determined that the appellant appeared 
to have raised the issue of entitlement to Dependency and 
Indemnity (DIC) compensation under 38 U.S.C.A. § 1318, 
implemented by 38 C.F.R. § 3.22.  The Board found that the 
issue of entitlement to DIC was inextricably intertwined with 
the claims on appeal.  Further, the Board noted that the 
issue of entitlement to DIC under 38 U.S.C.A. § 1318 
encompassed the included issue of whether there was clear and 
unmistakable error in the rating action of October 1978 which 
denied an increased evaluation for the veteran's service-
connected psychiatric disability.  Accordingly, the Board 
remanded the case to the RO in October 1996 for further 
procedural development.  The case has been returned to the 
Board for continuation of appellate review.  

The appellant has made a claim for DIC benefits under 
38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096. -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision, the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on adjudication of certain 38 U.S.C.A. § 1318 
claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.  
While the issues of entitlement to DIC benefits should be 
considered in connection with this claim to avoid piecemeal 
adjudication, the remaining issues may be adjudicated at this 
time.


FINDINGS OF FACT

1.  The veteran died in February 1993, at age 76, from 
malignant lymphoma.

2.  At the time of his death, service connection was in 
effect for the following conditions:  anxiety reaction, 
evaluated 50 percent disabling; postoperative residuals of 
lipoma filum terminale, evaluated 30 percent disabling; and 
malaria, evaluated zero percent disabling.

3.  Malignant melanoma was not present in service or during 
the first postservice year.

4.  There is no etiologic relationship between any of the 
veteran's service-connected disabilities and malignant 
melanoma.

5.  A disability of service origin is not shown to have 
caused death or aided or lent assistance to the production of 
death.  

6.  The veteran did not have a claim for benefits 
administered by VA which was pending at the time of his 
death.


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in or aggravated by 
service, nor may the service incurrence of malignant melanoma 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326), 38 C.F.R. §§ 3.307, 3.309 (2000).

2.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. § 3.312 
(2000).

3.  The appellant does not meet basic eligibility 
requirements for accrued benefits.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The official death certificate shows that the veteran died in 
February 1993, at age 76.  The immediate cause of death is 
listed as malignant lymphoma.  An autopsy was not performed.  
The death certificate indicates that malignant lymphoma had 
had its onset several months before.  No conditions are 
listed as either underlying or contributing to the immediate 
cause of death.  At the time of the veteran's death, service 
connection was in effect for following conditions:  anxiety 
reaction, evaluated 50 percent disabling; postoperative 
residuals of lipoma filum terminale, evaluated 30 percent 
disabling; and malaria, evaluated zero percent disabling.

Service medical records disclose that the veteran was 
hospitalized from November 1944 to December 1944 because of 
combat fatigue.  There was no evidence of psychosis.  It was 
found that his symptoms were of anxiety tension nature and 
had been precipitated by experiences in combat recently.  In 
early January 1945, a smear for malaria was positive.  A 
treatment entry of mid-January 1945 indicates that the 
veteran had made an uneventful recovery from malaria.  

A report of a medical survey discloses that the veteran had 
presented at medical facilities during 1945, complaining of 
persistent priapism, accompanied by pain originating in the 
left sacro-iliac region and radiating around to the left 
perineal fold.  In June 1945, a sacral laminectomy was 
performed.  At surgery, a filum terminale was found to end in 
a mass of fatty tissue that filled the caudal canal and was 
contiguous with and could not be separated from the dura and 
arachnoid.  The veteran was found to be unfit for service 
because of lipoma filum terminale.  No malignancies were 
noted in the service medical records.

A preservice report from a private medical facility, dated in 
1941, reflects the veteran's treatment for a disorder which 
is not the subject of this appeal.  Additionally, associated 
with the claims folder are postservice medical records, dated 
from 1946 to 1993, from private and VA medical sources.  On 
VA examination in May 1946, the diagnoses were psychoneurotic 
state with priapism as a complicating condition; recurring 
malaria.  Ernest H. Latham, M.D., provided several statements 
relating that he treated the veteran for attacks of malaria 
occurring during the period from October 1945 through 
December 1946.  

Subsequent medical records reflect evaluation or treatment 
for the veteran's psychoneurosis and for recurrent priapism.  
There were no further reported recurrences of malarial 
episodes.  On VA examination in January 1954, the diagnosis 
was lipoma filum terminale, by history, postoperative 
residuals manifested by decreased area of sensation to 
pinprick over the lateral aspect of the left thigh, and 
priapism.  An additional diagnosis was psychoneurosis, 
anxiety reaction, moderate, chronic.

The veteran was treated during June 1975 at Lowell General 
Hospital because of a Meprobamate overdose.  It was noted 
that he had been chronically depressed, becoming exceedingly 
depressed and suicidal several days prior to admission.  
Mental status interview on admission showed that the veteran 
was not psychotic and had no thought disorders.  Various 
treatment modalities were administered during 
hospitalization, and the veteran made a considerable degree 
of improvement and was discharged home on no medication.  The 
primary diagnosis was neurotic depression.

On VA psychiatric examination in December 1975, the veteran 
reported that he continued to work as a machinist at a 
facility where he had been employed since 1954.  He admitted 
that, prior to hospitalization in June 1975, he had been 
drinking too much and had been taking sleeping pills and 
tranquilizers.  He indicated that he had stopped drinking and 
using medication of any form since the June 1975 
hospitalization.  Mental status examination showed that the 
veteran was coherent and relevant.  There was no evidence of 
blocking or preoccupation and his attention was easily held.  
He was not depressed and denied suicidal thoughts or acts.  
Sensorium was clear and he was oriented in all three spheres.  
Insight was fair.  Judgment was intact.  The diagnosis was 
psychoneurosis-anxiety reaction-with reactive depression-
moderate-chronic.  

According to a June 1988 VA mental health clinic intake 
treatment entry, the veteran reported that he had experienced 
increased anxiety since World War II.  He noted that 
activities, including walking, reading and working part-time, 
helped alleviate some of the anxiety.  He denied suicidal or 
homicidal ideation.  In May 1988, the veteran reported 
decreased anxiety over the past few weeks.  Sleep 
disturbances continued, but were not as severe.  Relaxation 
techniques were utilized to good effect.  In June 1988, the 
veteran reported a decrease in anxiety since the beginning of 
the intake procedure.  He believed that it was time to 
terminate treatment and resume if anxiety increased again.  
The case was closed, and the notation made that no further 
follow-up was necessary.  

The veteran was admitted to the Leahy Clinic in November 
1991.  It was noted that he had recently been diagnosed with 
large and small cell lymphoma.  A treatment entry of February 
1993 indicates that the veteran had recurrent malignant 
lymphoma.

Neil J. Weiner, M.D., in a statement dated in March 1993, 
relates that he had treated the veteran for malignant 
lymphoma from November 1991 until March 1992.  The veteran's 
lymphoma recurred in January 1993 and he eventually died from 
the disease.  Further, the physician stated that Veterans 
Administration papers, dated September 1, 1945, indicated 
that the veteran had undergone an operation for a "growth on 
the spinal cord."

An amended claim for death benefits was received from the 
appellant in April 1993.  In that claim, she expressed her 
belief that her husband's death was promoted by the tumor 
condition for which he was service-connected.  

In a statement dated in May 1994, the appellant related that 
the veteran had sustained an injury to the spine during 
service for which he underwent surgery for removal of a 
growth from the spine.  He had been hospitalized many times 
during postservice years for various maladies stemming from 
the inservice injury.  He had developed recurring priapism, 
caused by nerve damage from the original injury.  Priapism 
and the residuals of surgery for treatment of priapism led to 
the veteran's sexual dysfunction and emotional devastation.  
He began secretly drinking and that, coupled with the drugs 
he was required to take for his nervous condition, caused 
deep depression, until sometime during the mid-1970's, he 
attempted to take is own life with an overdose of sleeping 
medication after drinking too much.

A hearing was held in June 1994 before an RO hearing officer.  
Testimony from the appellant, her daughter and her son-in-law 
was cumulatively to the effect that the veteran's psychiatric 
disability led to problems with sleep, anger and drinking.  
They pointed out that the veteran had once made a suicide 
attempt by means of a drug overdose, while drinking, and was 
hospitalized for substance abuse treatment in a psychiatric 
ward.

A statement, signed by the appellant and her daughter, was 
received in July 2001.  In the statement, they argue that 
medication prescribed by VA over the years could, 
conceivably, have weakened the veteran's system and allowed 
the cancer, which took his life, to gain a foothold.  




II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Regulations implementing this law have been 
published at 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

As the appellant's claim for service connection for the cause 
of death was pending when the statutes pertaining to the VA's 
duty to assist were revised, she is entitled to the version 
of the law most favorable to her.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board has considered both the old 
statutes (38 U.S.C.A. §§ 5102, 5103, 5106, 5107 (West 1991)) 
pertaining to the VA's duty to assist, and the VCAA, and 
finds that the VCAA is more favorable to the appellant as it 
provides additional protections, and it will therefore be 
applied in this case.  Karnas, supra.  It is also pertinent 
to note that the provisions of the regulations do not provide 
any rights other than those provided by the VCAA.  See 
comments in the supplementary information in the Federal 
Register as cited above.

It is the Board's conclusion that the new criteria do not 
preclude the Board from proceeding to an adjudication of the 
issue of service connection for cause of death.  This so 
because the requirements of the new law and regulations have 
already been satisfied.  By the statement of the case and 
supplemental statement of the case furnished the appellant, 
the RO has notified her of the information and evidence 
necessary to substantiate this claim.  Pertinent post-service 
medical records have been associated with the record.  
Furthermore, the appellant has had the opportunity to testify 
at a hearing.  There is no indication that additional 
evidence exists and can be obtained on the issue here in 
question.  Adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

The medical evidence shows that malignant melanoma, the 
condition which brought about the veteran's death, was first 
confirmed more than four decades after the veteran's military 
service, and the appellant does not contend otherwise.  There 
is no medical opinion in the record showing that malignant 
melanoma was present during military service or within the 
first postservice year.  Accordingly, there is no basis for a 
grant of service connection for the cause of the veteran's 
death on the grounds of a disability which was incurred in 
service or which may be presumed to have been incurred in 
service.  

The appellant contends that service-connected postoperative 
residuals of lipoma filum terminale led to the development of 
the veteran's malignant melanoma.  Her assertion is the only 
evidence linking postoperative residuals of lipoma filum 
terminale to the malignant melanoma.  As a lay person, the 
appellant is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No competent medical 
evidence has been presented showing that postoperative 
residuals of lipoma filum terminale brought about malignant 
melanoma.  In this regard, the Board points out that a 
statement from a private physician indicates first, that the 
veteran died from malignant melanoma, and second, that VA 
documents show that the veteran underwent surgery for a 
growth on the spinal cord.  The physician merely stated two 
undisputed facts which are of record.  However, he did not 
offer an opinion linking service-connected postoperative 
status of a lipoma with the onset of malignant melanoma.

There is also no medical evidence that veteran's other 
service-connected conditions, anxiety reaction or residuals 
of malaria, were etiologically related to malignant melanoma 
which produced the veteran's death.  As to his 
psychoneurosis, the medical evidence shows that the veteran 
retained good cognitive function, and there is no indication 
from the record that his psychiatric condition in any way 
impeded his seeking treatment for malignant melanoma.  As to 
malaria, the condition had been quiescent for over four 
decades prior to the onset of the veteran's fatal cancer, and 
there no medical evidence linking it to malignant melanoma.  
Accordingly, no basis is provided for a grant of service 
connection for the cause of the veteran's death on the 
grounds that a service-connected disorder was etiologically 
related to the condition which was the immediate cause of 
death.  

The appellant also contends that medications which the 
veteran was prescribed for his service-connected disabilities 
weakened his system over the course of the years and 
predisposed him to the onset of malignant melanoma.  Here, 
her unsupported assertion is the only evidence suggesting 
that service-connected conditions or the medications given 
for their treatment aided or lent assistance to the 
production of death by making the veteran less capable of 
resisting the immediate cause of death.  As previously noted, 
a lay individual is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu, 
supra.  Accordingly, no basis is provided for a grant of 
service connection for the cause of the veteran's death on 
the grounds that a service-connected disorder was a 
contributory cause of death.

For all the foregoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C. § 5107(b) (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 


B.  Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period not 
more than 2 years prior to death, may be paid to the living 
person first listed as follows:  (1) His/Her spouse, (2) 
His/Her children, (3) His/Her dependent parents.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.100 (2000).

A review of the record does not establish that the veteran, 
at the time of his death, had a claim pending for any benefit 
administered by VA.  The United States Court of Appeals for 
the Federal Circuit has held that a veteran must have had a 
benefits claim pending at the time of death or else be 
entitled to such benefits under an existing rating or 
decision, in order for a surviving spouse to be entitled to 
accrued benefits.  Jones v. West, 136 F.3d 1296 (1998).  
Neither is the case with respect to the instant appeal from 
the denial of a claim for accrued benefits.

This is a case where the law is dispositive of the claim.  
The United States Court of Appeals for Veterans Claims has 
held that where the law is dispositive of a claim, the claim 
should be denied or the appeal should be terminated because 
of the absence of legal merit or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  On this 
basis, the appeal must therefore be denied.  In so deciding, 
the Board notes that since this case has no legal merit and 
is being decided solely based on applicable law, the VCAA is 
not for application as to this issue.  See Dela Cruz v. 
Principi, No 99-158 (U.S. Vet. App. August 21 2001) which 
held that the enactment of the VCAA does not affect matters 
which turn on a purely legal matter.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to an increased rating for anxiety reaction, 
evaluated 50 percent disabling, for accrued benefits purposes 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

